LAUGHLIN, J.
(dissenting). Although the plaintiff was not expressly employed to run the elevator, he and other boys had been accustomed to operate it to the knowledge of the defendant company. If he was permitted by the defendant to operate the lift or elevator,, although not so dircted, this was a violation of the Labor Law (section 79, c. 415, Laws 1897), and affords a cause of action in the absence of contributory negligence.
It cannot be held as matter of law that this boy was guilty of negligence in starting the lift and riding thereon as had been the custom when, according to his evidence, it does not appear that he knew of any other way of performing the duty of getting this heavy bulky package to the express office in time to catch the 5:3o p. m. express-wagon which was enjoined upon him on pain of losing his> situation» *125According to his testimony this was the common way of operating the •lift and he was not aware of any other way of starting it up.
For these reasons I think the case should have been submitted to the jury.